Citation Nr: 0119713	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-22 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left leg, with sural nerve 
injury, currently evaluated as 10 percent disabling.

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his sister-in-law/legal custodian, and his son


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1966 to 
September 1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Pittsburgh, Pennsylvania.


REMAND

The veteran is service-connected for the following:  
residuals of injury to the right arm with ulnar neuropathy, 
evaluated as 10 percent disabling; residuals of a shell 
fragment wound to the left leg, with sural nerve injury, 
evaluated as 10 percent disabling; a scar on the left side of 
the neck, evaluated as 10 percent disabling; scars on the 
right leg and back, evaluated as noncompensably disabling; 
tinnitus, evaluated as 10 percent disabling; and, bilateral 
high frequency sensorineural hearing loss, evaluated as 
noncompensably disabling.  

The veteran has perfected appeals with respect to the matters 
of entitlement to an increased rating for his left leg 
residuals and entitlement to TDIU.  In connection with such 
matters he testified before the undersigned via video 
conference in May 2001.  At that time he indicated his left 
leg manifestations had worsened.  He complained of numbness 
and tingling and stated his left leg would give out on him.  
He also complained of pain.  The Board notes the veteran was 
last examined for VA purposes in 1998 and further examination 
to assess the severity of the veteran's left leg residuals is 
therefore in order.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); 
cf. Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999) (No 
examination required in absence of evidence showing some 
increase in disability).

Moreover, at the time of his hearing, the veteran identified 
a growth on the back of the left leg, at the injury site.  He 
indicated such caused symptomatology impacting his ability to 
work.  He also reported that the growth had been attributed 
by physicians to his service-connected residuals of injury to 
the left leg, thus raising a claim of entitlement to service 
connection as secondary to his service-connected residuals of 
a shell fragment wound to the left lower extremity.  The 
secondary service connection matter is inextricably 
intertwined with the issue of entitlement to TDIU insofar as 
the determination as to whether the veteran is unemployable 
so as to warrant benefits under 38 C.F.R. § 4.16 (2000) must 
be made based on consideration of all service-connected 
disabilities.  The Court has held that VA must develop all 
issues which are reasonably raised from a liberal reading of 
the entire record, where these issues are inextricably 
intertwined with the issues on appeal, Myers v. Derwinski, 
1 Vet. App. 127 (1991), and that all inextricably intertwined 
matters must be adjudicated by VA prior to any determination 
by the Board on the merits of the claim.  Harris v. 
Derwinski, 1 Vet. App. 181, 183 (1991).

The Board continues to note that at the time of his hearing 
the veteran and his representative, identified increased 
symptomatology associated with other service-connected 
disabilities, specifically, hearing loss and residuals of 
injury to the right arm.  There is no contemporary medical 
examination evidence relevant to the severity of 
manifestations of such disabilities, and, the matters of the 
propriety of the ratings currently assigned to such are also 
inextricably intertwined with the TDIU matter.  See Myers, 
Harris, supra.  Remand to schedule the requisite examinations 
is thus indicated.

Finally, the Court has held that in the case of a claim for 
TDIU, the duty to assist requires that VA obtain an 
examination which includes an opinion on what effect the 
veteran's service-connected disability has on his ability to 
work.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); Friscia v. Brown, 
7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (2000).  No contemporary opinion as to such is 
associated with the record.

For the reasons set out above, remand to the RO for 
additional development is warranted as follows:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and non-VA, who have treated or 
evaluated him for hearing loss, left leg 
disability, and/or right arm disability.  
The RO should then take all necessary 
steps to obtain copies of those records 
not already part of the claims folder.  
In any case, the RO should ensure all 
pertinent VA treatment or hospitalization 
records are associated with the claims 
file.  The RO should inform the veteran 
of any records it has been unsuccessful 
in obtaining.  

2.  The RO should ascertain whether there 
exist any additional records pertaining 
to the veteran's award of Social Security 
Administration benefits, and if so, 
attempt to associate such with the claims 
file.


3.  Then, the RO should schedule the 
veteran for the appropriate VA 
examinations pertinent to the evaluation 
of hearing loss, the evaluation of 
residuals of a nerve injury to the right 
arm, and, the evaluation of residuals of 
a shell fragment wound to the left leg, 
to include evaluation as to the etiology 
of any growth behind the left leg.  The 
examiners must review the claims folder 
before completing their examination 
reports.  Any necessary tests and studies 
should be conducted, a written report of 
which should be associated with the 
examination reports.

a)  Specifically, an audiometric 
examination is to be conducted and the 
examiner is requested to provide a 
written summary and interpretation of 
audiometric testing, specifying the 
average decibel loss in each ear and 
providing speech recognition scores using 
the Maryland CNC test.

b)  With respect to the right arm, 
examination should identify all residuals 
of the in-service injury.  The examiner 
should note the nature and extent of 
musculoskeletal involvement, confirming 
or refuting the presence of arthritis and 
setting out, in degrees, any resulting 
motion limitation, including 
consideration of limitation due to pain 
on use or with flare-ups.

The examiner should identify the presence 
and degree of, or absence of the 
following:  muscle atrophy; changes in 
condition of the skin indicative of 
disuse; weakness; incoordination; 
temperature changes; bone deformities; 
or, any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the right arm.  

The examiner should identify the nature 
and extent of neurologic involvement, 
commenting on the severity of ulnar nerve 
injury and setting out any resulting 
functional limitations.

The examiner should also identify any 
symptomatic right arm scarring.

c)  With respect to the lower leg, the 
examiner is first requested to identify 
the nature and etiology of any growth on 
the leg, specifically stating whether it 
is at least as likely as not that such is 
related to the veteran's service-
connected shell fragment wound of the 
left leg.  

The examiner is otherwise requested to 
identify the nature and severity of 
residuals of the in-service leg wound, to 
include noting, in degrees, any resulting 
motion limitation, including 
consideration of limitation due to pain 
on use or with flare-ups.

The examiner should comment on the 
presence and degree, or absence of, any 
left knee subluxation or instability and, 
if present, provide an opinion as to 
whether such manifestations are best 
characterized as mild, moderate or severe 
in degree.

The examiner should identify the presence 
and degree of, or absence of the 
following:  muscle atrophy; changes in 
condition of the skin indicative of 
disuse; weakness; incoordination; 
temperature changes; bone deformities; 
or, any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the left knee/leg.  

If the severity of any manifestations can 
not be quantified, the examiner should so 
indicate.  

The examiner should also identify any 
symptomatic scarring of the left leg, 
and, identify the nature and extent of 
any neurologic involvement attributable 
to the service-connected left leg injury.

The rationale for all conclusions reached 
should be stated.

4.  The veteran is advised that the 
examinations requested in this remand are 
necessary to evaluate his claims, and 
that a failure to report for scheduled 
examinations, without good cause, could 
result in the denial of those claims.  38 
C.F.R. § 3.655 (2000).

5.  The RO should ensure that the above 
development has been completed and should 
undertake any other actions it deems to 
be required to comply with the notice and 
duty to assist provisions of the VCAA.  
The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  The RO should then adjudicate the 
issues of entitlement to secondary 
service connection for a growth behind 
the left knee and entitlement to 
increased ratings for hearing loss and 
disability of the right arm.  The veteran 
and his representative should be provided 
a rating decision that contains 
recitation of the evidence considered, 
the governing laws and regulations and 
his appellate rights and then be afforded 
the requisite period of time for 
response.

7.  The RO should thereafter re-
adjudicate the issues of entitlement to 
an increased rating for disability of the 
left lower extremity and entitlement to 
TDIU.  If such benefits are not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
given the requisite opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

